The plaintiff guardian is one of the obligors in the bond sued on, it being the bond of a former guardian of the plaintiff's wards. So that while the plaintiff is interested to effect a recovery for his wards, he is interested to defeat a recovery against himself or which may enure against himself.
This action could not be sustained at law; and even in equity where it might be sustained, it would be necessary to have the interests of the wards protected by a disinterested person other than the plaintiff guardian.
So much of the demurrer as raises this point is sustained. And the case is remanded, to the end that the wards may be made parties plaintiff and aprochein ami be appointed to protect their interests.
There is error. Case will be remanded. Costs in this Court will be paid by plaintiff.
PER CURIAM.                              Judgment accordingly. *Page 377